DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 30, 2019.  Claims 1 – 20 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 – 7, 9, 10, 14 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0283888 A1 to Smith et al. (herein after “Smith et al. publication") in view of U.S. Patent Application Publication No. 2019/0283606 A1 to Koebler et al. (herein after "Koebler et al. publication").
As to claim 1,
the Smith et al. publication discloses a control server (200, 202) comprising: 
a communication unit configured to communicate with two or more autonomous vehicles (102) which travel in a platoon (100)(see Fig. 1 and ¶21 for automated control of the vehicle group 100 during a trip; see also ¶23 and ¶28 for information communicated wirelessly to and from the vehicle group 100); 
a memory (210) configured to store one or more instructions (see ¶29 - ¶33); and 
a processor configured to execute the instructions (see ¶25, where “[t]he controller 202 represents hardware circuitry that includes and/or is connected with one or more processors (e.g., one or more microprocessors, field programmable gate arrays, and/or integrated circuits)”),  
wherein the communication unit receives a power loss value from a leading vehicle among the two or more vehicles and receives information about a direction of wind around the two or more vehicles from at least one vehicle among the two or more vehicles or an external server (see ¶35 - ¶38, where the controller 202 receives a parasitic energy losses value from a leading vehicle among , 
when the power loss value is greater than or equal to a preset threshold value (see ¶37 for ranking the parasitic energy losses), the processor predicting a direction of wind at a subsequent time point on the basis of the received wind direction . . . and generates a control instruction for controlling an arrangement of the two or more vehicles in the platoon on the basis of the predicted wind direction (see ¶35 - ¶38), and 
the communication unit transmits the control instruction to the two or more vehicles (see ¶35 - ¶38).
The Smith et al. publication, however, fails to specifically discloses 
the processor predicting a direction of wind at a subsequent time point on the basis of the received wind direction and a type of road on which the two or more vehicles travel.
	Vehicle power management systems are old and well known for predicting a direction of wind at a subsequent time point on the basis of the received wind direction and a type of road on which at least one vehicle travels, as demonstrated by the Koebler et al. publication who discloses a system that predicts the wind direction for upcoming route segments.  (See ¶15 and ¶45.)  Such disclosure suggests a processor predicting a direction of wind at a subsequent time point on the basis of the received wind direction and a type of road on which the two or more vehicles travel.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Smith et al. publication such that the processor predicts a direction of wind at a subsequent time point on the basis of the received wind direction and a type of road on which the two or more vehicles travel, as suggested by the Koebler et al. publication, in order to optimize control of fuel consumption.

As to claim 2, 
the modified Smith et al. publication discloses the invention substantially as claimed, except for 
the power loss value is a value calculated based 20on a difference between an expected speed of the leading vehicle and a current speed of the leading vehicle.  
Calculating the power loss value as the difference between an expected speed of the leading vehicle and a current speed of the leading vehicle is mathematical expression only requires routine skill in the art.
It would have been obvious exercise of mechanical skill in the art at before the time the invention was filed to calculate the power loss value as the difference between an expected speed of the leading vehicle and a current speed of the leading vehicle, since such mathematical expression only requires routine skill in the art.

As to claim 3, 
the Smith et al. publication is considered to disclose the expected speed of the leading vehicle being a value calculated based on at least one of information about a gear ratio of the leading vehicle, information about revolutions per minute (RPM), information about a weight of the vehicle, and information about an inclination of a road on which the leading vehicle travels.  (See ¶48, where the actual vehicle speeds are determined.)

As to claim 4, 
the Smith et al. publication is considered to disclose the power loss value being a percentage value wherein a numerator of the power loss value is the difference between the expected speed and the current speed, the denominator of the power loss value is the expected speed, and  10the threshold value is a value of at least 10%.  (See ¶49, where energy losses can be determined based on the vehicle speeds.)

As to claims 5 – 7 and 15 – 17, 
the Smith et al. publication is considered to disclose the two or more vehicles including a first vehicle, a second vehicle, and a third vehicle, wherein, before the arrangement is changed, the first vehicle, the second vehicle, and the third vehicle travel in series in a first lane of a straight road, and when the type of the road is straight and the expected direction of wind around the vehicles is side/diagonal/reverse wind with respect to a traveling direction of the first vehicle, the processor generates a control instruction to cause the first vehicle to travel in the first lane and the second vehicle and the third vehicle to travel in series in a second lane adjacent to the first lane. (See Fig. 1 and ¶35 and ¶38, where the Smith et al. publication takes into consideration similar wind types such as headwinds and tailwinds).

As to claims 9, 10, 19 and 20, 
the modified Smith et al. publication discloses the invention substantially as claimed, including the communication unit receiving vehicle state information from the two or more vehicles. (See ¶32.)  The modified Smith et al. publication, however, fails to specifically disclose the processor determining the leading vehicle among the two or more vehicles on the basis of the vehicle state information, and the vehicle state information includes information about a type of the vehicle, information about whether a wind direction sensor and/or a wind speed sensor is attached, information about the number of different sensors excluding the wind direction sensor and/or the wind speed sensor, information about a weight of the vehicle, and information about a destination of the vehicle.
The Koebler et al. publication, on the other hand, discloses “[e]xamples of inputs . . . for use in determining the diagnostic information and/or prognostic information about the wind drag forces and associated parasitic energy losses can include the ground level true wind speed and direction, the locations or layouts of routes traveled by the groups of vehicles, the coefficients of drag for the vehicles or groups of vehicles as a function of apparent wind yaw angle, and/or the moving speed of the vehicles or groups of vehicles.” (See ¶20.)  The Koebler et al. publication also discloses that “[a] power management system may receive external inputs, including information on the location and grade (e.g., steepness of any uphill/downhill portions) of the road, the distances traveled. The power management system also includes or deduces information about the route (e.g., from point A to point B), and the acceptable range of speeds that the vehicle may travel over this route (e.g., between 45 and 55 mph). The power management system may also receive information about the state of the vehicle, including the velocity at which it is traveling, and the weight of the vehicle. Finally, the power management system may include operational parameters such as the performance of the engine, aerodynamic performance, and rolling resistance of the vehicle.”  (See ¶41.)  
Such disclosure suggests a processor determining the leading vehicle among the two or more vehicles on the basis of the vehicle state information, and the vehicle state information includes information about a type of the vehicle, information about whether a wind direction sensor and/or a wind speed sensor is attached, information about the number of different sensors excluding the wind direction sensor and/or the wind speed sensor, information about a weight of the vehicle, and information about a destination of the vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Smith et al. publication so that the processor determines the leading vehicle among the two or more vehicles on the basis of the vehicle state information, and the vehicle state information includes information about a type of the vehicle, information about whether a wind direction sensor and/or a wind speed sensor is attached, information about the number of different sensors excluding the wind direction sensor and/or the wind speed sensor, information about a weight of the vehicle, and information about a destination of the vehicle, as suggested by the Koebler et al. publication, in order to optimize control of fuel consumption.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Smith et al. publication in view of the Koebler et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0011687 A1 to Lindemann et al. (herein after “Lindemann et al. publication").
As to claim 11,
the modified Smith et al. publication discloses the invention substantially as claimed, except for 
the information about the type of the vehicle including a vehicle type A without a trunk and a vehicle type B with a separate trunk, wherein a priority of the vehicle type A is higher than a priority of the vehicle type B.
A vehicle’s power management system may take into consideration various energy metrics “associated with a particular vehicle, a particular vehicle model (and/or model-year), a particular type of vehicle (e.g., four-door sedan, sport utility vehicle (SUV), car, truck), or other vehicle specification information”, as demonstrated by the Lindemann et al. publication.  (See ¶49.)  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Smith et al. publication to take into consideration the information about the type of the vehicle including a vehicle type A without a trunk and a vehicle type B with a separate trunk, wherein a priority of the vehicle type A is higher than a priority of the vehicle type B, as suggested by the Lindemann et al. publication, in order to optimize control of fuel consumption.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Smith et al. publication in view of the Koebler et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0051158 A1 to Felip Leon et al. (herein after “Felip Leon et al. publication").
As to claims 12 and 13,
the modified Smith et al. publication discloses the invention substantially as claimed, except for 
the communication unit transmitting the control instruction to the two or more vehicles via a fifth generation (5G) network.
Transmitting control instructions to two or more vehicles via a fifth generation (5G) network is known, as disclosed by the Felip Leon et al. publication who discloses that instructions may be transmitted or received over a communications network 926 to a platoon of vehicles using a transmission medium via the network interface device 920 utilizing any one of a number of well-known transfer protocols (e.g., HTTP).  Examples of communication networks include a local area network (LAN), a wide area network (WAN), the Internet, mobile telephone networks, plain old telephone (POTS) networks, and wireless data networks (e.g., Bluetooth, Wi-Fi, 3G, and 4G LTE/LTE-A, 5G, DSRC, or WiMAX networks). (See ¶100.) Such disclosure suggests the communication unit transmit the control instruction to the two or more vehicles via a fifth generation (5G) network.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Smith et al. publication so that the communication unit transmit the control instruction to the two or more vehicles via a fifth generation (5G) network, as suggested by the Felip Leon et al. publication, in order to optimize control of fuel consumption.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667